UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2010 (Unaudited) Common Stocks97.2% Shares Value ($) Consumer Discretionary10.2% Abercrombie & Fitch, Cl. A 14,166 557,007 Amazon.com 55,470 a 8,712,118 Apollo Group, Cl. A 20,119 a 1,033,111 AutoNation 9,920 a,b 230,640 AutoZone 4,727 a 1,082,058 Bed Bath & Beyond 41,168 a 1,787,103 Best Buy 53,483 2,183,711 Big Lots 13,334 a 443,355 Carmax 35,017 a 975,574 Carnival 69,115 2,640,884 CBS, Cl. B 106,435 1,688,059 Coach 47,943 2,059,631 Comcast, Cl. A 440,254 7,959,792 D.R. Horton 44,752 497,642 Darden Restaurants 22,881 978,849 DeVry 10,047 494,413 DIRECTV, Cl. A 136,024 a 5,662,679 Discovery Communications, Cl. A 44,322 a 1,930,223 Eastman Kodak 47,579 a,b 199,832 Expedia 34,024 959,817 Family Dollar Stores 21,248 938,312 Ford Motor 539,388 a 6,602,109 Fortune Brands 24,322 1,197,372 GameStop, Cl. A 24,087 a,b 474,755 Gannett 36,930 451,654 Gap 70,588 1,315,760 Genuine Parts 25,005 1,114,973 Goodyear Tire & Rubber 39,174 a 421,121 H & R Block 52,669 682,064 Harley-Davidson 36,764 b 1,045,568 Harman International Industries 9,285 a 310,212 Hasbro 21,904 974,947 Home Depot 263,456 8,346,286 International Game Technology 47,867 691,678 Interpublic Group of Cos. 77,217 a 774,487 J.C. Penney 35,749 971,658 Johnson Controls 105,581 3,220,221 Kohl's 48,170 a 2,537,596 Leggett & Platt 23,986 545,921 Lennar, Cl. A 22,551 346,834 Limited Brands 43,145 1,155,423 Lowe's 220,147 4,907,077 Macy's 66,002 1,523,986 Marriott International, Cl. A 44,900 1,608,767 Mattel 56,665 1,329,361 McDonald's 166,957 12,439,966 McGraw-Hill 49,452 1,634,883 Meredith 5,913 196,962 New York Times, Cl. A 18,891 a 146,216 Newell Rubbermaid 45,040 802,162 News, Cl. A 354,878 4,634,707 NIKE, Cl. B 61,385 4,919,394 Nordstrom 25,840 961,248 O'Reilly Automotive 22,019 a 1,171,411 Office Depot 44,754 a 205,868 Omnicom Group 48,977 1,933,612 Polo Ralph Lauren 10,214 917,830 Priceline.com 7,586 a 2,642,507 Pulte Group 49,028 a 429,485 RadioShack 19,690 419,988 Ross Stores 18,531 1,012,163 Scripps Networks Interactive, Cl. A 14,648 696,952 Sears Holdings 7,653 a,b 552,087 Stanley Black & Decker 25,067 1,536,106 Staples 113,328 2,370,822 Starbucks 116,103 2,969,915 Starwood Hotels & Resorts Worldwide 29,304 1,539,925 Target 113,184 6,048,553 Tiffany & Co. 20,168 b 947,694 Time Warner 176,404 5,406,783 Time Warner Cable 55,527 2,997,903 TJX 64,038 2,858,016 Urban Outfitters 20,044 a 630,183 VF 14,102 1,142,544 Viacom, Cl. B 95,700 3,463,383 Walt Disney 300,056 9,934,854 Washington Post, Cl. B 963 b 384,632 Whirlpool 11,642 942,536 Wyndham Worldwide 28,846 792,400 Wynn Resorts 11,805 1,024,320 Yum! Brands 73,541 3,387,298 Consumer Staples11.0% Altria Group 324,346 7,790,791 Archer-Daniels-Midland 101,295 3,233,336 Avon Products 67,273 2,160,136 Brown-Forman, Cl. B 15,770 972,063 Campbell Soup 30,240 b 1,081,080 Clorox 22,409 1,496,025 Coca-Cola 362,227 21,197,524 Coca-Cola Enterprises 51,415 a 1,593,865 Colgate-Palmolive 76,241 5,859,883 ConAgra Foods 69,429 1,523,272 Constellation Brands, Cl. A 31,500 a 557,235 Costco Wholesale 68,601 4,424,078 CVS Caremark 213,437 6,716,862 Dean Foods 28,547 a 291,465 Dr. Pepper Snapple Group 38,588 1,370,646 Estee Lauder, Cl. A 18,625 1,177,659 General Mills 100,751 3,681,442 H.J. Heinz 49,453 2,342,589 Hershey 24,253 1,154,200 Hormel Foods 11,392 508,083 J.M. Smucker 19,161 1,159,815 Kellogg 39,795 2,010,045 Kimberly-Clark 64,214 4,177,121 Kraft Foods, Cl. A 273,533 8,441,228 Kroger 102,709 2,224,677 Lorillard 24,293 1,950,971 McCormick & Co. 20,892 878,300 Mead Johnson Nutrition 31,712 1,804,730 Molson Coors Brewing, Cl. B 24,404 1,152,357 PepsiCo 249,573 16,581,630 Philip Morris International 287,516 16,106,646 Procter & Gamble 445,281 26,703,502 Reynolds American 26,525 1,575,320 Safeway 61,016 1,291,099 Sara Lee 103,880 1,395,108 SUPERVALU 34,598 398,915 SYSCO 93,154 2,656,752 Tyson Foods, Cl. A 48,647 779,325 Wal-Mart Stores 313,842 16,796,824 Walgreen 154,987 5,192,065 Whole Foods Market 22,952 a 851,749 Energy10.6% Anadarko Petroleum 77,444 4,418,180 Apache 57,130 5,585,029 Baker Hughes 67,217 2,863,444 Cabot Oil & Gas 16,825 506,601 Cameron International 37,760 a 1,622,170 Chesapeake Energy 101,873 2,307,423 Chevron 315,352 25,559,280 ConocoPhillips 232,296 13,340,759 Consol Energy 34,311 1,268,135 Denbury Resources 61,877 a 983,226 Devon Energy 68,243 4,418,052 Diamond Offshore Drilling 10,900 b 738,693 El Paso 109,948 1,361,156 EOG Resources 39,745 3,695,093 EQT 23,368 842,650 Exxon Mobil 798,675 49,350,128 FMC Technologies 19,209 a 1,311,783 Halliburton 142,307 4,706,092 Helmerich & Payne 16,521 b 668,440 Hess 45,791 2,707,164 Marathon Oil 111,703 3,697,369 Massey Energy 15,749 488,534 Murphy Oil 30,023 1,859,024 Nabors Industries 45,337 a 818,786 National Oilwell Varco 65,960 2,933,241 Noble Energy 27,282 2,048,605 Occidental Petroleum 127,087 9,950,912 Peabody Energy 42,083 2,062,488 Pioneer Natural Resources 18,102 1,177,173 QEP Resources 28,126 847,718 Range Resources 25,143 958,703 Rowan 18,386 a 558,199 Schlumberger 214,196 13,196,616 Southwestern Energy 54,275 a 1,814,956 Spectra Energy 101,692 2,293,155 Sunoco 18,949 691,639 Tesoro 22,344 298,516 Valero Energy 88,431 1,548,427 Williams 91,364 1,745,966 Financial15.1% ACE 52,600 3,063,950 Aflac 73,746 3,813,406 Allstate 84,570 2,668,183 American Express 164,433 6,911,119 American International Group 21,852 a,b 854,413 Ameriprise Financial 40,103 1,898,075 AON 41,790 1,634,407 Apartment Investment & Management, Cl. A 18,052 b,c 385,952 Assurant 17,633 717,663 AvalonBay Communities 12,879 c 1,338,514 Bank of America 1,573,768 20,632,098 Bank of New York Mellon 188,462 4,924,512 BB&T 107,376 b 2,585,614 Berkshire Hathaway, Cl. B 271,204 a 22,423,147 Boston Properties 22,192 b,c 1,844,599 Capital One Financial 70,475 2,787,286 CB Richard Ellis Group, Cl. A 45,381 a 829,565 Charles Schwab 155,360 2,159,504 Chubb 49,359 2,812,969 Cincinnati Financial 26,353 b 760,284 Citigroup 3,724,459 a 14,525,390 CME Group 10,294 2,681,072 Comerica 27,105 1,006,951 Discover Financial Services 85,227 1,421,586 E*TRADE Financial 29,859 a 434,150 Equity Residential 43,839 c 2,085,421 Federated Investors, Cl. B 14,223 b 323,715 Fifth Third Bancorp 127,206 1,530,288 First Horizon National 37,534 a 428,269 Franklin Resources 23,629 2,525,940 Genworth Financial, Cl. A 75,517 a 922,818 Goldman Sachs Group 80,723 11,670,931 Hartford Financial Services Group 69,069 1,585,134 HCP 48,583 c 1,748,016 Health Care REIT 18,906 c 895,010 Host Hotels & Resorts 98,721 b,c 1,429,480 Hudson City Bancorp 82,509 1,011,560 Huntington Bancshares 110,640 627,329 IntercontinentalExchange 11,475 a 1,201,662 Invesco 72,137 1,531,468 Janus Capital Group 25,415 278,294 JPMorgan Chase & Co. 621,335 23,654,223 KeyCorp 137,528 1,094,723 Kimco Realty 63,609 b,c 1,001,842 Legg Mason 25,362 768,722 Leucadia National 28,452 a 672,036 Lincoln National 47,730 1,141,702 Loews 49,917 1,891,854 M & T Bank 13,443 1,099,772 Marsh & McLennan 82,946 2,000,658 Marshall & Ilsley 80,923 569,698 MetLife 142,174 5,466,590 Moody's 30,760 b 768,385 Morgan Stanley 218,419 5,390,581 Nasdaq OMX Group 21,870 a 424,934 Northern Trust 38,035 1,834,808 NYSE Euronext 40,802 1,165,713 People's United Financial 56,080 734,087 Plum Creek Timber 26,319 b,c 929,061 PNC Financial Services Group 82,147 4,264,251 Principal Financial Group 50,481 1,308,468 Progressive 106,944 2,231,921 ProLogis 74,712 c 880,107 Prudential Financial 73,053 3,958,012 Public Storage 21,235 c 2,060,644 Regions Financial 196,788 1,430,649 Simon Property Group 45,663 c 4,234,787 SLM 75,718 a 874,543 State Street 78,023 2,938,346 SunTrust Banks 78,210 2,020,164 T. Rowe Price Group 40,292 2,017,219 Torchmark 12,875 684,178 Travelers 73,759 3,842,844 U.S. Bancorp 299,413 6,473,309 Unum Group 52,004 1,151,889 Ventas 24,551 b,c 1,266,095 Vornado Realty Trust 25,439 b,c 2,175,798 Wells Fargo & Co. 820,810 20,626,955 XL Group 53,605 1,161,084 Zions Bancorporation 23,976 512,127 Health Care11.3% Abbott Laboratories 242,201 12,652,580 Aetna 66,708 2,108,640 Allergan 48,503 3,226,905 AmerisourceBergen 45,253 1,387,457 Amgen 150,240 a 8,279,726 Baxter International 91,687 4,374,387 Becton Dickinson & Co. 37,186 2,755,483 Biogen Idec 37,989 a 2,131,943 Boston Scientific 237,590 a 1,456,427 Bristol-Myers Squibb 268,330 7,274,426 C.R. Bard 15,364 1,251,091 Cardinal Health 56,568 1,869,007 CareFusion 27,732 a 688,863 Celgene 72,399 a 4,170,906 Cephalon 11,965 a,b 747,095 Cerner 10,614 a 891,470 CIGNA 42,786 1,530,883 Coventry Health Care 24,054 a 517,883 DaVita 16,033 a 1,106,758 Dentsply International 24,172 772,779 Eli Lilly & Co. 158,285 5,782,151 Express Scripts 85,096 a 4,144,175 Forest Laboratories 44,815 a 1,386,128 Genzyme 39,988 a 2,830,751 Gilead Sciences 131,622 a 4,687,059 Hospira 25,808 a 1,471,314 Humana 26,625 a 1,337,640 Intuitive Surgical 5,973 a 1,694,779 Johnson & Johnson 431,849 26,757,364 King Pharmaceuticals 39,984 a 398,241 Laboratory Corp. of America Holdings 16,704 a 1,310,095 Life Technologies 27,857 a 1,300,643 McKesson 41,940 2,591,053 Medco Health Solutions 68,056 a 3,542,995 Medtronic 169,423 5,689,224 Merck & Co. 482,764 17,770,543 Mylan 49,443 a,b 930,023 Patterson 14,793 b 423,819 PerkinElmer 19,534 452,017 Pfizer 1,263,729 21,698,227 Quest Diagnostics 23,571 1,189,628 St. Jude Medical 50,984 a 2,005,711 Stryker 53,454 2,675,373 Tenet Healthcare 66,830 a 315,438 Thermo Fisher Scientific 64,369 a 3,081,988 UnitedHealth Group 178,321 6,260,850 Varian Medical Systems 19,444 a 1,176,362 Waters 14,978 a 1,060,143 Watson Pharmaceuticals 16,949 a 717,112 WellPoint 62,745 a 3,553,877 Zimmer Holdings 31,882 a 1,668,385 Industrial10.5% 3M 111,476 9,666,084 Avery Dennison 17,173 637,462 Boeing 114,800 7,638,792 C.H. Robinson Worldwide 26,512 1,853,719 Caterpillar 98,876 7,779,564 Cintas 21,528 593,096 CSX 59,571 3,295,468 Cummins 31,742 2,875,190 Danaher 83,914 3,407,748 Deere & Co. 66,703 4,654,535 Dover 29,201 1,524,584 Dun & Bradstreet 8,185 606,836 Eaton 26,021 2,146,472 Emerson Electric 117,761 6,201,294 Equifax 20,961 653,983 Expeditors International of Washington 33,292 1,539,089 Fastenal 23,103 b 1,228,849 FedEx 49,295 4,214,723 Flowserve 8,752 957,644 Fluor 28,069 1,390,258 General Dynamics 59,674 3,748,124 General Electric 1,676,876 27,249,235 Goodrich 19,424 1,432,132 Honeywell International 119,667 5,258,168 Illinois Tool Works 78,788 3,704,612 Iron Mountain 29,205 b 652,440 ITT 28,632 1,340,837 Jacobs Engineering Group 19,832 a 767,498 L-3 Communications Holdings 18,235 1,317,843 Lockheed Martin 46,652 3,325,355 Masco 58,546 644,591 Norfolk Southern 57,942 3,448,128 Northrop Grumman 46,162 2,798,802 Paccar 57,232 2,755,721 Pall 18,357 764,385 Parker Hannifin 25,208 1,766,072 Pitney Bowes 33,823 b 723,136 Precision Castparts 22,074 2,811,124 Quanta Services 31,467 a 600,390 R.R. Donnelley & Sons 32,019 543,042 Raytheon 60,117 2,747,948 Republic Services 48,086 1,466,142 Robert Half International 23,748 b 617,448 Rockwell Automation 22,230 1,372,258 Rockwell Collins 24,764 1,442,503 Roper Industries 14,230 927,511 Ryder System 9,187 392,928 Snap-On 9,287 431,938 Southwest Airlines 119,091 1,556,519 Stericycle 13,210 a 917,831 Textron 39,846 b 819,234 Tyco International 78,000 2,864,940 Union Pacific 78,053 6,384,735 United Parcel Service, Cl. B 155,495 10,369,962 United Technologies 145,738 10,380,918 W.W. Grainger 9,811 b 1,168,588 Waste Management 76,007 b 2,716,490 Information Technology18.3% Adobe Systems 82,806 a 2,165,377 Advanced Micro Devices 90,564 a 643,910 Agilent Technologies 54,070 a 1,804,316 Akamai Technologies 27,333 a 1,371,570 Altera 45,978 1,386,696 Amphenol, Cl. A 26,844 1,314,819 Analog Devices 45,684 1,433,564 Apple 143,284 a 40,656,835 Applied Materials 210,298 2,456,281 Autodesk 36,440 a 1,164,987 Automatic Data Processing 77,195 3,244,506 BMC Software 28,899 a 1,169,832 Broadcom, Cl. A 70,263 2,486,608 CA 62,222 1,314,129 Cisco Systems 896,162 a 19,625,948 Citrix Systems 28,661 a 1,955,827 Cognizant Technology Solutions, Cl. A 46,129 a 2,973,937 Computer Sciences 23,874 1,098,204 Compuware 36,432 a 310,765 Corning 245,361 4,485,199 Dell 265,440 a 3,440,102 eBay 181,074 a 4,418,206 Electronic Arts 51,610 a 847,952 EMC 319,043 a 6,479,763 Fidelity National Information Services 41,399 1,123,155 First Solar 8,446 a,b 1,244,518 Fiserv 24,267 a 1,306,050 FLIR Systems 24,773 a 636,666 Google, Cl. A 38,980 a 20,495,294 Harris 20,493 907,635 Hewlett-Packard 355,801 14,968,548 Intel 870,608 16,741,792 International Business Machines 197,866 26,541,745 Intuit 44,397 a 1,945,033 Jabil Circuit 29,655 427,329 JDS Uniphase 34,604 a 428,744 Juniper Networks 82,613 a 2,507,305 KLA-Tencor 26,745 942,226 Lexmark International, Cl. A 12,918 a 576,401 Linear Technology 35,976 b 1,105,542 LSI 104,417 a 476,142 MasterCard, Cl. A 14,910 3,339,840 McAfee 24,801 a 1,172,095 MEMC Electronic Materials 36,753 a,b 438,096 Microchip Technology 28,778 b 905,068 Micron Technology 133,179 a 960,221 Microsoft 1,194,703 29,258,276 Molex 21,032 b 440,200 Monster Worldwide 20,111 a,b 260,639 Motorola 361,811 a 3,086,248 National Semiconductor 36,320 463,806 NetApp 55,977 a 2,787,095 Novell 56,053 a 334,636 Novellus Systems 16,224 a 431,234 NVIDIA 85,783 a 1,001,945 Oracle 607,100 16,300,635 Paychex 50,507 1,388,437 QLogic 18,206 a 321,154 QUALCOMM 251,832 11,362,660 Red Hat 29,448 a 1,207,368 SAIC 45,384 a 725,236 Salesforce.com 18,329 a 2,049,182 SanDisk 36,494 a 1,337,505 Symantec 123,855 a 1,878,880 Tellabs 64,877 483,334 Teradata 26,892 a 1,036,956 Teradyne 27,245 a 303,509 Texas Instruments 187,510 5,089,021 Total System Services 26,072 397,337 VeriSign 28,887 a 916,873 Visa, Cl. A 77,873 b 5,782,849 Western Digital 35,279 a 1,001,571 Western Union 105,509 1,864,344 Xerox 214,228 2,217,260 Xilinx 40,627 1,081,084 Yahoo! 211,203 a 2,992,747 Materials3.5% Air Products & Chemicals 33,094 2,740,845 Airgas 11,697 794,811 AK Steel Holding 18,359 253,538 Alcoa 154,154 1,866,805 Allegheny Technologies 15,396 b 715,144 Ball 14,713 865,860 Bemis 15,938 506,031 CF Industries Holdings 10,829 1,034,169 Cliffs Natural Resources 20,931 1,337,910 Dow Chemical 181,895 4,994,837 E.I. du Pont de Nemours & Co. 141,485 6,313,061 Eastman Chemical 11,320 837,680 Ecolab 36,589 1,856,526 FMC 11,296 772,759 Freeport-McMoRan Copper & Gold 73,488 6,275,140 International Flavors & Fragrances 12,764 619,309 International Paper 67,833 1,475,368 MeadWestvaco 27,729 676,033 Monsanto 85,370 4,091,784 Newmont Mining 77,321 4,856,532 Nucor 49,593 1,894,453 Owens-Illinois 27,153 a 761,913 Pactiv 21,245 a 700,660 PPG Industries 26,617 1,937,718 Praxair 48,450 4,373,097 Sealed Air 25,650 576,612 Sherwin-Williams 15,006 1,127,551 Sigma-Aldrich 19,103 b 1,153,439 Titanium Metals 13,847 a,b 276,386 United States Steel 23,130 b 1,014,019 Vulcan Materials 19,665 726,032 Weyerhaeuser 80,891 c 1,274,842 Telecommunication Services3.1% American Tower, Cl. A 62,071 a 3,181,759 AT&T 926,804 26,506,594 CenturyLink 46,716 1,843,413 Frontier Communications 157,858 1,289,700 Metropcs Communications 41,128 a 430,199 Qwest Communications International 272,394 1,707,910 Sprint Nextel 461,845 a 2,138,342 Verizon Communications 442,922 14,434,828 Windstream 71,100 b 873,819 Utilities3.6% AES 104,899 a 1,190,604 Allegheny Energy 27,441 672,853 Ameren 36,769 1,044,240 American Electric Power 74,802 2,710,076 CenterPoint Energy 63,576 999,415 CMS Energy 36,535 658,361 Consolidated Edison 44,308 b 2,136,532 Constellation Energy Group 31,485 1,015,076 Dominion Resources 93,934 4,101,158 DTE Energy 26,438 1,214,297 Duke Energy 204,395 3,619,835 Edison International 51,277 1,763,416 Entergy 29,646 2,268,808 Exelon 103,232 4,395,619 FirstEnergy 48,037 1,851,346 Integrys Energy 12,426 b 646,898 NextEra Energy 64,907 3,530,292 Nicor 7,312 b 335,036 NiSource 44,581 775,709 Northeast Utilities 28,040 829,143 NRG Energy 40,153 a 835,985 ONEOK 16,311 734,647 Pepco Holdings 34,958 b 650,219 PG & E 61,259 2,782,384 Pinnacle West Capital 16,281 671,917 PPL 75,657 2,060,140 Progress Energy 45,869 2,037,501 Public Service Enterprise Group 79,779 2,639,089 SCANA 17,139 691,044 Sempra Energy 38,605 2,076,949 Southern 128,596 4,788,915 TECO Energy 34,544 598,302 Wisconsin Energy 19,028 1,099,818 Xcel Energy 72,206 1,658,572 Total Common Stocks (cost $1,282,611,343) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 12/23/10 (cost $4,013,635) 4,015,000 d Other Investment2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $42,695,000) 42,695,000 e Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $35,661,955) 35,661,955 e Total Investments (cost $1,364,981,933) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $37,139,545 and the market value of the collateral held by the fund was $38,053,745, consisting of cash collateral of $35,661,955 and U.S. Government and Agency securities valued at $2,391,790. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $1,364,981,933. Net unrealized appreciation on investments was $338,810,413 of which $566,852,117 related to appreciated investment securities and $228,041,704 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 18.3 Financial 15.1 Health Care 11.3 Consumer Staples 11.0 Energy 10.6 Industrial 10.5 Consumer Discretionary 10.2 Short-Term/Money Market Investments 4.9 Materials 3.5 Utilities 3.6 Telecommunication Services 3.1  Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2010 ($) Financial Futures Long Standard & Poor's 500 E-Mini 858 48,764,430 December 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,621,421,567 - - Mutual Funds 78,356,955 - - U.S. Treasury - 4,013,824 - Other Financial Instruments: Futures++ 493,410 - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 22, 2010 By: /s/ James Windels James Windels Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
